 Case: 1:20-cv-00120-TSB-KLL Doc #: 13 Filed: 04/29/20 Page: 1 of 3 PAGEID #: 157




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

CORNELIUS L. HARRIS,                                  Case No. 1:20-cv-120
    Plaintiff,
                                                      Black, J.
       vs.                                            Litkovitz, M.J.

WARDEN R. ERDOS, et. al,                              ORDER AND REPORT
    Defendants.                                       AND RECOMMENDATION


       Plaintiff, a prisoner at the Southern Ohio Correctional Facility, has filed a pro se civil

rights complaint pursuant to 42 U.S.C. § 1983 in this Court. On March 23, 2020, the Court

issued a Report and Recommendation that the complaint, as amended, be dismissed with

prejudice, pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), with the exception of

plaintiff’s claim that defendants Taylor and John Doe Officers 1-5 improperly denied him

recreation. (Doc. 4). The undersigned also recommended that plaintiff’s motion for a

preliminary injunction and temporary restraining order (Doc. 2) be denied.

       Plaintiff has filed a second motion to amend his complaint. (Doc. 8). In the March 23,

2020 Order and Report and Recommendation, the undersigned recommended that plaintiff’s

claims brought against defendants in their official capacities be dismissed to the extent that

plaintiff seeks monetary damages. (Doc. 4 at PageID 89). Plaintiff now seeks to amend his

complaint to sue all individuals in their individual capacities. (Doc. 8 at PageID 126). Plaintiff’s

motion (Doc. 8) is hereby GRANTED.

       Plaintiff has also filed a second motion for a preliminary injunction. (Doc. 5). For the

reasons stated in the March 23, 2020 Order and Report and Recommendation, plaintiff’s second

motion should be denied. (See Doc. 4 at PageID 96–98).
 Case: 1:20-cv-00120-TSB-KLL Doc #: 13 Filed: 04/29/20 Page: 2 of 3 PAGEID #: 158




                      IT IS THEREFORE RECOMMENDED THAT:

        1. Consistent with the March 23, 2020 Order and Report and Recommendation, the

complaint, as amended, be DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b)(1), with the exception of plaintiff’s claim that defendants Taylor and John Doe

Officers 1-5 improperly denied him recreation.

        2. Plaintiff’s motion for a preliminary injunction and temporary restraining order (Doc. 5)

be DENIED.




Date:    4/28/2020
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge




                                                 2
 Case: 1:20-cv-00120-TSB-KLL Doc #: 13 Filed: 04/29/20 Page: 3 of 3 PAGEID #: 159




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

CORNELIUS L. HARRIS,                                  Case No. 1:20-cv-120
    Plaintiff,
                                                      Black, J.
       vs.                                            Litkovitz, M.J.

WARDEN R. ERDOS, et. al,
    Defendants.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
